Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2021 has been entered.
 
Claims 1-3, 5-8 and 10-18 are pending.
Claims 4, 9, 19 and 20 are cancelled.
Claims 1, 6, 8, 10, 12-14* and 16-18 are currently amended.
Claims 1-3, 5-8 and 10-18 as filed on October 6, 2021 are pending and under consideration to the extent of the elected species, e.g., the paste is flowable.

37 CFR 1.121 – Manner of Making Amendments
With regard to claim 14*, as per MPEP § 714 II C (A) all claims currently amended must be presented with appropriate status identifiers to indicate that changes have been made relative to the immediate prior version.  Claim 14 is properly identified as Currently Amended because claim 14 has been amended relative to the version filed June 24, 2021.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim rejections under 35 USC 112(b) are withdrawn, and all previous claim rejections under 35 USC 112(d) are withdrawn.
In view of the amendment of the claims and upon further search and consideration, all previous claim rejections under 35 USC 103 over Brandon are withdrawn.  
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 16 is objected to because of the following informalities:  “values” should presumably recite “value” in the phrase “a corresponding temperature values”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 3 recites a resistance to penetration lower than about 20 N, and optionally higher than about 1 N.  There is a contradiction between the optional limitation and the required limitation because the optional range higher than about 1 N embraces values above 20 N.  Thus, it is unclear what resistance values are encompassed by claim 3.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 1-3, 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pendharkar et al. (US 2005/0037088, published February 17, 2005, of record) in view of Henderson et al. (US 2,642,375, published June 16, 1953, of record); Gulle et al. (US 2016/0271228, published September 22, 2016, of record); and Wang et al. (US 2013/0316974, published November 28, 2013, of record).
	Pendharkar teach flowable hemostatic compositions comprising a biocompatible liquid, a biocompatible gas (biological active), and solid particles (powder); the compositions are pastes (title; abstract; paragraphs [0014], [0020], [0021]; claims), as required by instant claim 5.  The relative amounts of the liquid phase and solid phase form the paste (paragraph [0020]).
	The solid particles comprise a polymer such as a polysaccharide such as oxidized cellulose (OC) (paragraph [0019]).
	The liquid may be aqueous or non-aqueous (paragraph [0020]).
	The weight ratio of solid particles to liquid is generally from about 1:2 to about 1:12 (paragraph [0020]).
	The compositions may further comprise additives, for example, glycerol (paragraph [0024]).  
	Pendharkar do no teach the liquid is glycerol and the OC is ORC as required by claims 1 and 13.
	Pendharkar do not teach a viscosity at least 10% higher than glycerol, at least 10% higher than glycerol and less than 2.6 x 109 cP as required by claims 2 and 13.

	Pendharkar do not teach a viscosity of 1700 to 2.6 x 109 cP as required by claim 14.
	These deficiencies are made up for in the teachings of Henderson, Gulle and Wang.
	Henderson teach hemostatic compositions comprising a water-soluble innocuous base and a hemostatic agent; the consistency varies from a highly viscous liquid to that of a soft wax (paragraph bridging columns 2 and 3).  Suitable bases include polyethylene glycols (column 3, lines 3-22; Examples; claims).  Hemostatic agents include oxidized cellulose (OC); the examples comprise 7 parts solvent to 3 parts OC (ratio of about 7:3 ~= 2:1) (column 3, lines 23-55; Examples; claims).  By increasing the amount of the liquid polyethylene glycol the formulations are made softer, having a cream-like consistency (column 4, lines 45-50).  
	Gulle teach hemostatic compositions; the compositions further comprise a binder when the composition is in the form of a paste (title; abstract; paragraphs [0052] and [0054]; claims).  The binder contains or is a substance selected from glycerol or/and polyethylene glycols (paragraph [0053]; claim 4).  The binder has a water content below 5% (paragraph [0055]; claim 5).  The consistency of the paste can be adjusted by varying the nature and the amount of the binder (paragraph [0054]).
	Wang teach a hemostatic material containing ORC powder (title; abstract; claims).  The hemostatic material may form a paste having a viscosity greater than 10,000 Pa.s (1 Pa.s = 1000 cP) at room temperature (paragraphs [0016], [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute ORC powder as taught by Wang for the solid particulate OC of the flowable hemostatic compositions of Pendharkar because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid of the flowable hemostatic compositions of Pendharkar and of Pendharkar in view of Wang to comprise polyethylene glycol as taught by Henderson because polyethylene glycol is an art-recognized innocuous base for hemostatic compositions comprising oxidized cellulose.  There would be a reasonable expectation of success because the liquid of Pendharkar may be non-aqueous.  It would have been obvious to substitute glycerol as taught by Gulle for the polyethylene glycol because glycerol is an art-recognized equivalent for use as a liquid binder in hemostatic compositions.  There would be a reasonable expectation of success because Pendharkar teach the compositions may comprise glycerol.
Regarding the viscosity of claims 2, 13 and 14, although Pendharkar, Henderson and Gulle independently teach the form of a paste they do not specify a viscosity.  However, it is presumed that the flowable hemostats rendered obvious by the combined teachings thereof comprising a liquid inclusive of glycerol and a solid inclusive of OC that is ORC in amounts / ratios which overlap the instantly claimed amounts will also possess viscosities as claimed because the properties of a composition are inseparable from the structure thereof.  In further support of this presumption, Pendharkar, Henderson and Gulle independently teach the form / flowability of the paste depends upon the relative amounts of liquid and solid, with higher amounts of liquid yielding a softer more cream-like consistency.  Additionally and/or alternatively, because Wang teach a paste having a viscosity greater than 10,000 Pa.s (10,000,000 cP = 1 x 107 cP) at room temperature, it would have been obvious to one of ordinary 
Regarding claim 3, although the prior art does not specify the circumscribed protocol, it is presumed that the flowable hemostats rendered obvious by the combined teachings of Pendharkar, Henderson, Gulle and Wang encompass those having the same cohesion / resistance to penetration as claimed because they comprise the same ingredients in the same amounts / ratios as instantly claimed.

Claims 6-8, 10, 11, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pendharkar et al. (US 2005/0037088, published February 17, 2005, of record) in view of Henderson et al. (US 2,642,375, published June 16, 1953, of record); Gulle et al. (US 2016/0271228, published September 22, 2016, of record); and Wang et al. (US 2013/0316974, published November 28, 2013, of record) as applied to claims 1-3, 5, 13 and 14 above, and further in view of Kumar (US 6,627,749, published September 30, 2003, IDS reference filed October 30, 2019).
The teachings of Pendharkar, Henderson, Kumar and Wang have been described supra.
Regarding the viscosity of claims 16-18, it is presumed that the flowable hemostats rendered obvious by the combined teachings of Pendharkar, Henderson, Gulle and Wang comprising a liquid inclusive of glycerol and a solid inclusive of OC that is ORC in amounts / ratios which overlap the instantly claimed amounts will also possess viscosities as claimed because the properties of a composition are inseparable from the structure thereof.

	They do not teach a carboxyl content equal or above 18% as required by claims 7, 8, 10, 16 and 17.
	They do not teach a carboxyl content equal or below 18% as required by claims 11, 12 and 18.
	They do not teach a carboxyl content above 9% as required by claim 15.
These deficiencies are made up for in the teachings of Kumar.
	Kumar teaches a powdered oxidized cellulose (OC) having a carboxyl content less than 25.6% (title; abstract; claims).  The OC is suitable for stopping bleeding (hemostat) (column 3, lines 51-54).  OC containing 16 to 24% carboxylic content is commercially available; OC with 16 to 24% carboxylic content are approved for use in stopping bleeding (column 2, lines 20-23; column 9, lines 26-34).  Kumar further teaches the cellulose is may be regenerated cellulose (column 5, lines 17-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the OC/ORC of Kumar having a carboxyl content of less than 25.6% for the OC of Pendharkar / for the ORC of Pendharkar in view of Wang because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  


Claims 1-3, 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2004/0142020, published July 22, 2004) in view of Wang et al. (US 2013/0316974, published November 28, 2013, of record) and Westrin (US 2010/0178320, published July 15, 2010).
	Jones teach an anhydrous, hydrophilic absorbent wound dressing which may be packaged in a dispensing tube (paste, flowable) comprising a carrier in combination with a superabsorbent polymer and, if desired, an active medicament (title; abstract; paragraphs [0001], [0011]; claims), as required by instant claim 5.  The superabsorbent polymer absorbs wound exudate (paragraph [0005]).  
	The carrier may be a polyethylene glycol carrier, or more broadly a polyol inclusive of glycerin (paragraphs [0011], [0017]-[0021]).  The amount of base / carrier can be from about 25 to 90 wt%, about 50 to 90 wt% (paragraph [0023]).
	The superabsorbent polymer may be a cellulose (paragraphs [0012], [0024], [0029]-[0032]).  Exemplary polymers are particles (powder) (paragraph [0033]).  The amount of superabsorbent can vary, but will generally range from 1 to 50 wt%, from 5 to 25 wt% (paragraph [0033]).  Jones therefore render obvious a ratio of carrier inclusive of glycerol to powder as instantly claimed.
	Jones do not teach OC that is ORC as required by claims 1 and 13.
Jones do not teach a viscosity at least 10% higher than glycerol, at least 10% higher than glycerol and less than 2.6 x 109 cP as required by claims 2 and 13.
	Jones do not teach a resistance to penetration as required by claim 3.
	Jones do not teach a viscosity of 1700 to 2.6 x 109 cP as required by claim 14.
	These deficiencies are made up for in the teachings of Wang and Westrin. 
Wang teach a hemostatic material containing ORC powder (title; abstract; claims).  The hemostatic material may form a paste having a viscosity greater than 10,000 Pa.s (1 Pa.s = 1000 cP) at room temperature (paragraphs [0016], [0028]).
	Westrin teaches oxidized regenerated cellulose is a wound care material capable of absorbing wound exudate (paragraph [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute ORC powder as taught by Wang for the superabsorbent polymer in the anhydrous wound dressing of Jones because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because Jones teach the superabsorbent polymer may be a cellulose and ORC is a species of cellulose that is capable of absorbing wound exudate as taught by Westrin.  
Regarding the viscosity of claims 2, 13 and 14, it is presumed that the tube-dispensable wound dressings rendered obvious by the combined teaching of Jones in view of Wang and Westrin comprising a carrier inclusive of glycerol and an absorbent cellulose polymer inclusive of ORC in amounts / ratios which overlap the instantly claimed amounts will also possess viscosities as claimed because the properties of a composition are inseparable from the structure thereof.  Additionally and/or alternatively, because Wang teach a paste having a viscosity greater than 10,000 Pa.s (10,000,000 cP = 1 x 107 cP) at room temperature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viscosity of the wound dressing rendered obvious by the combined teachings of Jones, Wang and Westrin to have a viscosity consistent with the viscosity taught by Wang because this value is suitable for hemostatic pastes.
.

Claims 6-8, 10, 11, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2004/0142020, published July 22, 2004) in view of Wang et al. (US 2013/0316974, published November 28, 2013, of record) and Westrin (US 2010/0178320, published July 15, 2010) as applied to claims 1-3, 5, 13 and 14 above, and further in view of Kumar (US 6,627,749, published September 30, 2003, IDS reference filed October 30, 2019).
The teachings of Jones, Wang and Westrin have been described supra.
Regarding the viscosity of claims 16-18, it is presumed that tube-dispensable (paste, flowable) wound dressings rendered obvious by the combined teachings of Jones, Wang and Westrin encompass those having the same viscosity as claimed because they comprise / consist of the same ingredients in the same amounts / ratios as instantly claimed.
They do not teach a carboxyl content of about 9 to 21% as required by claim 6.
	They do not teach a carboxyl content equal or above 18% as required by claims 7, 8, 10, 16 and 17.
	They do not teach a carboxyl content equal or below 18% as required by claims 11, 12 and 18.
	They do not teach a carboxyl content above 9% as required by claim 15.

	Kumar teaches a powdered oxidized cellulose (OC) having a carboxyl content less than 25.6% (title; abstract; claims).  The OC is suitable for stopping bleeding (hemostat) (column 3, lines 51-54).  OC containing 16 to 24% carboxylic content is commercially available; OC with 16 to 24% carboxylic content are approved for use in stopping bleeding (column 2, lines 20-23; column 9, lines 26-34).  Kumar further teaches the cellulose is may be regenerated cellulose (column 5, lines 17-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the OC/ORC of Kumar having a carboxyl content of less than 25.6% for the OCR polymer in the tube-dispensable (paste, flowable) wound dressings rendered obvious by the combined teachings of Jones, Wang and Westrin because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant's arguments have been fully considered but are substantially moot in view of the withdrawal of the rejection over Brandon and because Applicant’s arguments have already been addressed in the Advisory Action mailed September 21, 2021.  
	Therefore, the rejections over Pendharkar are properly maintained in modified form as necessitated by Applicant’s amendments and upon further search and consideration new grounds of rejection are applied herewith over Jones.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619